DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “…an adapter body defining…wherein the circular collar forms a top surface of the adapter body, and the circular collar and the adapter body have the same diameter…wherein the support flange is parallel to the top surface of the adapter body, the support wall is vertical to the top surface of the adapter body, and the support wall surrounds the cylindrical space and extends upward from the support flange…”. However, it is not clear to the Examiner the adapter body be defined by the adapter body. The Examiner is unable to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6142537, Shimada et al.
	In regards to claim 1, as best understood, in Figures 10-17 and associated paragraphs, Shimada et al disclose an adapter for connecting components in a fluid system, comprising: an adapter body (1) defining a cylindrical space inside the adapter body and comprising: a circular collar defining an inlet into the cylindrical space, wherein the circular collar forms a top surface of the adapter body, and the circular collar and the adapter body have the same diameter; a channel defining an outlet out of the cylindrical space; a support wall and a support flange defining one or more cutouts in an outer cylindrical side wall of the adapter body, wherein the support flange is parallel to the top surface of the adapter body, the support wall is vertical to the top surface of the adapter body, and the support wall surrounds the cylindrical space and extends upward from the support flange; and a slot (5) defined between the collar and the support wall connecting the one or more cutouts to the cylindrical space; and one or more lock buttons (3), each comprising: a contact element positioned in a corresponding cutout of the one or more cutouts; and an arm projecting away from the contact element and positioned in the slot, wherein the one or more lock buttons are biased into a locked position in which a distal end portion of the arm of each lock button is partially in the cylindrical space and movable into an unlocked position in which the 
	In regards to claim 3, as best understood, in Figures 10-17 and associated paragraphs, Shimada et al disclose the contact elements are generally curved to match the shape of the side wall of the adapter body.
	In regards to claim 4, as best understood, in Figures 10-17 and associated paragraphs, Shimada et al disclose the one or more lock buttons comprise two lock buttons and the contact elements of the two lock buttons are opposed from each other to allow a user to squeeze the lock buttons toward each other.
	In regards to claim 5, as best understood, in Figures 10-17 and associated paragraphs, Shimada et al disclose the adapter body further comprises a projection which projects from the support flange into the cylindrical space toward the inlet.
In regards to claim 6, as best understood, in Figures 10-17 and associated paragraphs, Shimada et al disclose the channel is formed in the projection.
	In regards to claim 7, as best understood, in Figures 10-17 and associated paragraphs, Shimada et al disclose one or more lock buttons each further comprise a spring tab which biases the one or more lock buttons into the locked position.
In regards to claim 9, as best understood, in Figures 10-17 and associated paragraphs, Shimada et al disclose the arms of the one or more lock buttons are curved in a direction generally parallel to a curvature of the cylindrical space and the circular collar.

In regards to claim 11, as best understood, in Figures 10-17 and associated paragraphs, Shimada et al disclose the one or more lock buttons comprise two lock buttons, and wherein, in the locked position, the arms of the two lock buttons are configured such that each half circle is offset from each other and a distal end portion of each arm is in the cylindrical space, and, in the unlocked position, each half circle of the arms together form a complete circle which is covered by the collar.
	In regards to claim 12, as best understood, in Figures 10-17 and associated paragraphs, Shimada et al disclose each arm of the two lock buttons comprises an extension which extends in a radial direction and each contact element of the two lock buttons comprises a notch configured to receive the extension of the other of the two lock buttons when the two lock buttons are moved into the unlocked position.
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Applicant argues Shimada fails to disclose a support flange parallel to the top surface of the adapter body, and a support wall vertical to the top surface of the adapter body and extending upward from the support flange as recited in the amended claim 1. The Examiner disagrees. In Figures 10-17, Shimada clearly illustrates a support flange parallel to the top surface of the adapter body, and a support wall vertical to the top surface of the adapter body and extending upward from the support flange as recited in the amended claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679